EXHIBIT 99.1 ***FOR IMMEDIATE RELEASE*** For:ZIONS BANCORPORATION Contact: Clark Hinckley One South Main, 15th Floor Tel: (801) 524-4787 Salt Lake City, Utah July17, 2008 Harris H. Simmons Chairman/Chief Executive Officer ZIONS BANCORPORATION REPORTS EARNINGS OF $0.65 PER DILUTED COMMON SHARE FOR SECOND QUARTER 2008 SALT LAKE CITY, July 17, 2008 – Zions Bancorporation (Nasdaq: ZION) (“Zions” or “the Company”) today reported second quarter net earnings applicable to common shareholders of $69.7 million, or $0.65 per diluted common share, compared to $155.6 million or $1.43 per diluted common share for the second quarter of 2007.
